Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 1 of 6




                EXHIBIT 2
              Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 2 of 6



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND


                                                   |
CHAKRABATI, ET AL.,                                |
                                                   |
PLAINTIFFS,                                        |
                                                   |
              V.                                   |   CIVIL ACTION NO.: 21-CV-01945
                                                   |
UNITED STATES CITIZENSHIP AND                      |
IMMIGRATION SERVICES, ET AL.,                      |
                                                   |
DEFENDANTS.                                        |
                                                   |

                         DECLARATION OF ROBERT BLACKWOOD


      I, Robert Blackwood, hereby declare under penalty of perjury, as follows:


1.    I, Robert Blackwood, am currently employed by the U.S. Department of Homeland Security
      (“DHS”), U.S. Citizenship and Immigration Services (“USCIS”) as the Assistant Center
      Director at the National Benefits Center responsible for overseeing the adjudication of
      employment-based Forms I-485, Application to Adjust Status (“Form I-485” or “I-485
      adjustment application”). In that capacity, I am authorized to have access to and to search the
      physical and electronic records associated with the adjudications that are conducted at the
      National Benefits Center including the adjudication of employment-based Forms I-485. While
      I oversee the processing of employment-based Forms I-485 at the National Benefits Center, I
      am not involved in the actual adjudication of the applications, which takes place at the National
      Benefits Center in Overland Park, Kansas as well as field offices throughout the United States.
      The following declaration is based on my personal knowledge and information acquired in my
      official capacity and in the performance of my official functions as well as upon reasonable
      inquiry of appropriate DHS databases and personnel regarding employment-based I-485
      adjustment applications.

2.    The National Benefits Center is a central pre-processing facility located in Lee’s Summit,
      Missouri and Overland Park, Kansas for immigration forms requiring field office interviews.
      Employment-based Forms I-485 are processed in the Overland Park, Kansas location. In the
      case of employment-based Forms I-485, if the initial review does not result in a denial on the
      face of the application, and if an interview is required, it is then relocated to the field office
      with jurisdiction over the adjudication. At that point, the processing time of the field office
      applies. For field office processing times, please visit https://egov.uscis.gov/processing-times/.
              Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 3 of 6



 3.     I submit this declaration to attest to the validity of the information contained in the chart found
        at Appendix 1.

 4.     The chart included at Appendix 1 includes the following information about the plaintiffs with
        applications pending adjudication or adjudicated at the National Benefits Center and field
        offices: plaintiff’s name, I-485 receipt number, filing date of the I-485, location of adjudicating
        USCIS office, and I-485 status.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and
correct to the best of my knowledge.




                                                      ROBERT L            Digitally signed by ROBERT L
                                                                          BLACKWOOD
                                                      BLACKWOOD           Date: 2021.09.01 13:59:21 -05'00'


       DATE                                           Robert Blackwood
                                                      Assistant Center Director
                                                      National Benefits Center
                                                      Overland Park, Kansas
                           Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 4 of 6



     Plaintiff      Name of          A number   Receipt number   Location of    Receipt   Case Status      COA     COC
     Number         plaintiff                                    application      date
1                Peechar Vamshi      AXXXXXXXX MSC2190866046    ATL           12/24/2020 Pending          E31   India

2                Nirmal              AXXXXXXXX MSC2190289803    DEN           10-22-2020   RFE issued;    E21   India
                 Munuswamy                                                                  Sup J          &
                 Ramalingam                                                                 confirms job   E32
                                                                                            offer of E21
                                                                                            petition
3                Paniwala Aiyaz      AXXXXXXXX MSC2190513619    DEN           10-27-2020   RFE issued     E21   India

4                Sunitha             AXXXXXXXX MSC2190719968    JAC           11-12-2020   RFE issued     E32   India
                 Giridharan
5                Syam Kavala         AXXXXXXXX MSC2190660032    LAC           11/03/2020   Approved
                                                                                            8/21/21
6                Xiao Yu             AXXXXXXXX MSC2190740691    MTL           11/02/2020   Approved
                                                                                            8/24/21
7                Praveen Balaji      AXXXXXXXX MSC2190361625    SFR           10-29-2020   Pending        E21   India

8                Senthil         AXXXXXXXX MSC2190067026        NBC           10/02/2020   Pending        E21   India
                 Ramaiyah
9                Parminder Singh AXXXXXXXX MSC2190448013        SFV           10/02/2020   Pending        E21   India

10               Kiran               AXXXXXXXX MSC2190358739    In transit    10/23/2020   Approved
                 Sasidharan Pillai                               to NRC                     8/3/21
11               Santosh Kumar       AXXXXXXXX MSC2190219148    NBC           10/23/2020   Approved
                 Kancha                                                                     8/11/21
12               Saravanan           AXXXXXXXX MSC2190224092    WAS- in       10/20/2020   Pending        E21   India
                 Kathirvelu                                      transit to
                                                                 CLT
13               Vamsidhar           AXXXXXXXX MSC2190619166    NBC           11/02/2020   Pending        E21   India
                 Bhagavathula
14               Satyanarayana       AXXXXXXXX MSC2190324933    MEM           10/21/2020   Pending        E21   India
                 Pusapati
                          Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 5 of 6



     Plaintiff       Name of       A number   Receipt number   Location of   Receipt    Case Status   COA     COC
     Number          plaintiff                                 application    date
15               Rajul Teredesai   AXXXXXXXX SRC2190068987    NBC         10/28/2020   Pending       E32   India

16               Raghavi Priya     AXXXXXXXX MSC2190184512    NBC        10/16/2020    Pending-      E31   India
                 Rasetty
17               Jatin Bhasin      AXXXXXXXX MSC2091698186    STA        09/01/2020    Approved      E13   India
                                                                                        8/31/21
18               Lakshmi Uma       AXXXXXXXX MSC2190420189    NBC        10/29/2020    Regressed     E32   India
                 Sankar                                                                 Visa
                 Samudrala
19               Dhritman Sagar    AXXXXXXXX MSC2191488183    NBC        10/29/2020    Pending       E32   India

20               Mohammad          AXXXXXXXX SRC2190072547    NBC        10/28/2020    Pending       E32   India
                 Ershad Shaik
21               Majid Abdul       AXXXXXXXX MSC2190376910    NBC        10/27/2020    Regressed     E32   India
                                                                                        Visa
22               Kiran Kumar       AXXXXXXXX MSC2190379652    NBC        10/29/2020    Regressed     E31   India
                 Reddy Endreddy                                                         Visa
23               Kashyap Kumar     AXXXXXXXX MSC2190169325    NEW        10/13/2020    Pending       E32   India
                 Bhask Thaker
24               Joshua Markas     AXXXXXXXX MSC2190404653    NOR        10/26/2020    Pending       E32   India

25               Arulvelan Mani    AXXXXXXXX MSC2190874524    PIT        12/24/2020    Pending       E21   India

26               Anshuman          AXXXXXXXX MSC2190824988    RAL        11/24/2020    RFE issued    E13   India
                 Rawat
27               Nirmit Kothari    AXXXXXXXX MSC2190255672    MEM        10/21/2020    Pending       E21   India

28               Sameer Raheja     AXXXXXXXX MSC2190674143    NBC        10/29/2020    Approved
                                                                                        8/30/21
29               Vijendar Ganta    AXXXXXXXX MSC2190371469    SAC        10/27/2020    Pending       E21   India

30               Sriram Valluri    AXXXXXXXX MSC2190469331    SBD        10/29/2020    Pending       E21   India
                         Case 8:21-cv-01945-PJM Document 28-3 Filed 09/03/21 Page 6 of 6



     Plaintiff      Name of       A number    Receipt number   Location of    Receipt     Case Status   COA     COC
     Number         plaintiff                                  application     date

31               Sivakumar        AXXXXXXXX MSC2190469331     SBD           10/29/2020   Approved      E21   India
                 Bakthavachalam                                                           8/25/21
32               Arun             AXXXXXXXX MSC2190306761     In transit    10/28/2020   Approved
                 Madhavarao                                    to NRC                     8/20/21
33               Syed Yaseen      AXXXXXXXX MSC2190187415     SPM           10/01/2020   RFE issued    E21   India

34               Raju Praneeth    AXXXXXXXX MSC2190344305     STA           10/27/2020   Approved      E32   India
                 Erra                                                                     9/1/21
35               Arun Shivani     AXXXXXXXX MSC2190382802     YAK           10/29/2020   RFE issued    E21   India
                 Jain
36               Syed Huq         AXXXXXXXX LIN2190173981     NBC           10/20/2020   Pending       E32   India
